Citation Nr: 0802990	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  05-11 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an initial compensable evaluation for the 
service-connected residuals of left shoulder surgery.  

2.  Entitlement to an initial compensable evaluation for the 
service-connected left foot plantar fasciitis.  

3.  Entitlement to an initial compensable evaluation for the 
service-connected right foot plantar fasciitis.  

4.  Entitlement to an initial compensable evaluation from 
August 1, 2004 to April 5, 2005, and an evaluation in excess 
of 20 percent from April 6, 2005, for the service-connected 
lumbar spine spondylosis with segmental dysfunction and 
myofasciitis (low back disability).  

5.  Entitlement to an initial compensable evaluation for the 
service-connected hypertension.  

6.  Entitlement to an initial compensable evaluation for the 
service-connected chronic urticaria.  

7.  Entitlement to an initial compensable evaluation for the 
service-connected unidentified systemic inflammatory process 
(claimed a chronic fatigue syndrome).  

8.  Entitlement to service connection for a claimed left hip 
condition.  

9.  Entitlement to service connection for a claimed heart 
condition.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1974 to July 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims must be remanded for further 
action.  

In this case, the Board observes that following the RO's 
issuance of the most recent Supplemental Statements of the 
Case covering the veteran's multiple claims, dated in May 
2007 (back claim), January 2007 (4 issues), and August 2006 
(9 issues), the veteran submitted statements and additional 
medical evidence pertinent to the veteran's claims.  

This new evidence was not accompanied by a waiver of RO 
consideration.  In addition, the veteran's representative, in 
a November 2007 informal hearing presentation, expressly 
stated that "[w]e [did] not waive local office 
jurisdiction."  And no Supplemental Statement of the Case 
has been issued since May 2007.  

In such a situation, the law requires that the RO initially 
consider the evidence, re-adjudicate the claim, and issue an 
appropriate supplemental statement of the case (SSOC).  
38 C.F.R. § 19.31, 19.37.  

In addition, the Board notes that the veteran, in a July 2007 
statement submitted by his representative, indicated that the 
veteran had been found to have a holosystolic murmur in 
September 2006.  The representative also indicated that the 
veteran was to be referred for an echocardiogram.  

Here, the Board notes that an echocardiogram report was 
included in the medical records recently submitted by the 
veteran.  The veteran may, however, have additional ongoing 
medical records related to this and other conditions that 
have not been associated with the veteran's claims file.  

Upon remand, therefore, the veteran should be afforded an 
opportunity to submit any recent medical records or opinions 
pertinent to his claims that have not already been associated 
with the veteran's claims file.  



In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to VCAA, VA 
must obtain outstanding VA and private records.  See 
38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate 
steps to contact the veteran and 
request that he identify all VA and 
non-VA health care providers, other 
than those already associated with the 
claims folder, that have treated him 
for his service-connected disabilities 
and for any left hip disability or 
heart condition since service.  The aid 
of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  

If any requested records are not 
available, or if the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the 
dictates of the Veterans Claims 
Assistance Act of 2000), the RO should 
again review the veteran's claims.  If 
any determination remains adverse, the 
veteran and his representative must be 
furnished a supplemental statement of 
the case and be given an 


opportunity to submit written or other 
argument in response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  
2
